Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 were received on 1/06/2020 and are hereby examined in this office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claims 5, 7, 8, 10, 15, 17, 18, 20 use the term “gas station.”  “Gas station” is not explicitly used in the specification.  However, the term “oil station” is used in the specification but not explicitly defined.  Examiner is interpreting the term “gas station” and/or “oil station” as any location where charging of an electric car is possible. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “charging reservation scheduling model [] configured to allocate” in claims 2, 3, 12, & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls into the category of a machine.
Claim 11 falls into the category of a method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)- The claim recites [] receiv[ing] reservation input information for reserving charging of an electric car, and [] illustrating a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and a charging reservation scheduling model, wherein the charger available time table comprises one or more time slots associated with each of the plurality of chargers.  The claim, under its broadest reasonable interpretation, is directed to reserving a time for charging an electric vehicle which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an AI device, a display, at least one processor, and caus[ing], on the display, a display are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to 
Step 2B -The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1 and adds the additional element of caus[ing] a display of a result of charging reservation on the display.  However, the 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1 and adds the additional element of a communication interface.  However, the additional element of a communication interface does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)- The claim recites receiving reservation input information for reserving charging of an electric car, and displaying a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and a charging reservation scheduling model, wherein the charger available time table comprises one or more time slots associated with each of the plurality of chargers.  The claim, under its broadest reasonable interpretation, is directed to reserving a time for charging an electric vehicle 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because there are no additional elements in the claim to evaluate. 
Step 2B -The claim does not include any additional elements and therefore cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 14. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 18. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 11, & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pre-grant Publication No.: US 2012/0296678 A1, hereinafter “Boot.”
Claim 1: Boot, as shown, teaches: 
a display; (Boot [0020])
at least one processor configured to: (Boot [0003], “At least one processor may be configured to…”; See also [0020])
receive reservation input information for reserving charging of an electric car, (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…”; See also [0017], [0037] – [0040]) 
cause, on the display, a display illustrating a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and a charging reservation scheduling model, wherein the charger available time table comprises one or more time slots associated with each of the plurality of chargers. (Boot [0044], “At block 340, the information about any available time slots and associated costs may be provided for review by the customer. As an example, the service provider computer 104 can utilize web portal interface 109 to deliver, via the Internet, a presentation of the available time slots and associated costs to an Internet browser or software application (e.g., mobile application or dedicated software application) of the customer computing device 103. The customer can then review the available time slots and/or associated costs for each available charging station…”; See also [0017], [0023], [0024], [0028], [0037]-[0042])  
Claim 6:  Boot, as shown above, teaches all the limitations of claim 1.  Boot also teaches: 
wherein the at least one processor is further configured to receive a command to select the time slot and to cause a display of a result of charging reservation on the display in response to the received command. (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…The customer may receive a reservation confirmation upon completion of the reservation.”; See also [0044], [0045], [0050])
Claim 7: Boot, as shown above, teaches all the limitations of claim 6.  Boot also teaches: 
wherein the result of the charging reservation comprises one or more of a charging reservation date, a reservation number, a charging reservation time, a name of a gas station, a name of a 
Claim 8: Boot, as shown above, teaches all the limitations of claim 1.  Boot also teaches: 
further comprising a communication interface, wherein the at least one processor is further configured to receive information regarding a charger from one or more gas stations through the communication interface, wherein the information regarding the charger comprises at least one of an identifier of a charging point, an identifier of a gas station, or information indicating whether charging of a charging point is possible at a charging available time included in the reservation input information. (Boot [0019], “As shown in FIG. 1, the customer computing device 103, service provider computer 104, and charging station controller 106 may be in communication with each other via a network…”; See also [0017], [0018], [0044], [0045]) (Examiner is equating the charging station controller in Boot to the gas station in the claim)
Claim 9: Boot, as shown above, teaches all the limitations of claim 8.  Boot also teaches:
determine a source of each time slot, determine whether charging is possible at each time slot by using the information regarding the charger, and generate the charger available time table according to a result of the determination of whether charging is possible at each time slot. (Boot [0041], “Following block 320 is block 325. Block 325 may determine whether the selected charging station is available for at least a portion of the requested time frame. The availability of a charging station can be based upon actual or expected demand…”; See also [0037]-[0040])
Claim 10: Boot, as shown above, teaches all the limitations of claim 1.  Boot also teaches:
wherein the reservation input information further comprises a charging available time item for setting a charging time or a charging gas station item for setting a charging gas station. (Boot 
Claim 11: Boot, as shown, teaches: 
receiving reservation input information for reserving charging of an electric car; (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…”; See also [0017], [0037] – [0040])
displaying a charger available time table indicating an available time or an unavailable time of each of a plurality of chargers based on the received reservation input information and a charging reservation scheduling model, wherein the charger available time table comprises one or more time slots are associated with each of the plurality of chargers. (Boot [0044], “At block 340, the information about any available time slots and associated costs may be provided for review by the customer. As an example, the service provider computer 104 can utilize web portal interface 109 to deliver, via the Internet, a presentation of the available time slots and associated costs to an Internet browser or software application (e.g., mobile application or dedicated software application) of the customer computing device 103. The customer can then review the available time slots and/or associated costs for each available charging station…”; See also [0017], [0023], [0024], [0028], [0037]-[0042])   
Claim 16:  Boot, as shown above, teaches all the limitations of claim 11.  Boot also teaches: 
receiving a command to select the time slot; (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…The customer may receive a reservation confirmation upon completion of the reservation.”; See also [0044], [0045], [0050]) 
displaying a result of charging reservation in response to the received command. (Boot [0050], “At block 360, the selected time slot at the selected charging station may be reserved for the customer. The service provider computer 104 can then deliver a reservation confirmation to the customer computing device 103…”; See also [0044], [0050])
Claim 17: Boot, as shown above, teaches all the limitations of claim 16. Boot also teaches: 
wherein the result of the charging reservation comprises one or more of a charging reservation date, a reservation number, a charging reservation time, a name of an gas station, a name of a charger, a charging type, a map indicating a location of the gas station, and an image of the charger. (Boot [0015], “The customer may also receive a reservation code to activate or use a charging station during the reserved time slot.”; See also [0045], [0050], Fig. 5) 
Claim 18: Boot, as shown above, teaches all the limitations of claim 11.  Boot also teaches: 
further comprising receiving information regarding a charger from one or more gas stations, wherein the information regarding the charger comprises at least one of an identifier of a charging point, an identifier of the gas station, or information indicating whether charging of a charging point is possible at a charging available time included in the reservation input information. (Boot [0037], “In general, the reservation inquiry may be a request to initiate a process for identifying available time slots at one or more charging stations, and reserving any desired ones of the available time slots.”; See also [0017], [0018], [0038]-[0050]) (Examiner is equating the charging station controller in Boot to the gas station in the claim)
Claim 19: Boot, as shown above, teaches all the limitations of claim 18.  Boot also teaches: 
determining a source of each time slot; (Boot [0041], “Following block 320 is block 325. Block 325 may determine whether the selected charging station is available for at least a portion of the requested time frame. The availability of a charging station can be based upon actual or expected demand…”; See also [0037]-[0040])
determining whether charging is possible at each time slot by using the information regarding the charger; (Boot [0041], “Following block 320 is block 325. Block 325 may determine whether the selected charging station is available for at least a portion of the requested time frame. The availability of a charging station can be based upon actual or expected demand…”; See also [0037]-[0040])
generating the charger available time table according to a result of the determination of whether charging is possible at each time slot. (Boot [0041], “Following block 320 is block 325. Block 325 may determine whether the selected charging station is available for at least a portion of the requested time frame. The availability of a charging station can be based upon actual or expected demand…”; See also [0037]-[0040])
Claim 20:  Boot, as shown above, teaches all the limitations of claim 11.  Boot also teaches: 
wherein the reservation input information comprises a charging available time item for setting a charging time or a charging gas station item for setting a charging gas station. (Boot [0015], “the customer can search, locate, and reserve a time slot for recharging a vehicle at a charging station…”; See also [0017], [0037] - [0045])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boot in view of Pre-grant Publication No.: US 2018/0065494 A1, hereinafter “Mastrandrea.”
Claim 2: Boot, as shown above, teaches all the limitations of claim 1.  Boot doesn’t explicitly teach the following; however, Mastrandrea teaches: 
wherein the charging reservation scheduling model is configured to allocate each of a plurality of chargers to one or more of a plurality of time slots indicating a plurality of time interval relations according to Allen's Time Interval Algebra. (Mastrandrea [0027], “After determining the set of one or more EV charging stations 102, the scheduling component 210 can be configured to obtain 
Boot teaches a system and method for making a reservation for charging an electric vehicle.  Boot doesn’t explicitly teach allocating chargers to one or more of a plurality of time slots, although the claimed limitation is present behind the scenes in the teachings of Boot.  Mastrandrea also teaches a system to facilitate the reservation of an electric vehicle charging station, but provides slightly more explicit teachings of the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Mastrandrea since “there is a need to improve routing and scheduling of charging of the individual EVs through the EV charging stations.” (Mastrandrea [0004])
Claim 3: Boot/Mastrandrea, as shown above, teaches all the limitations of claim 2.  Boot doesn’t explicitly teach the following; however, Mastrandrea teaches: 
wherein the charging reservation schedule model is further configured to allocate an idle charger to one or more of the plurality of time slots to minimize idle times of the plurality of chargers. (Mastrandrea [0028], “Based on such real-time condition information and/or the information regarding the charging stations 102, the scheduling component 210 can be configured to select one or more charging stations 102 in the set for pushing to the EV 302 and/or the smart phone 304 that initiated the request to charge the EV 302.”)

Claim 4:  Boot, as shown above, teaches all the limitations of claim 1.  Boot doesn’t explicitly teach the following; however, Mastrandrea teaches: 
wherein each time slot included in the charger available time table indicates a source of a charger and information on whether charging is possible at an inputted charging time. (Mastrandrea [0033], “At 404, information regarding one or more charging stations that can facilitate the request received at 402 may be obtained. The information regarding a given EV charging station can include information indicating…a location of the given charging station, an availability of the given charging station…”; See also [0035])
Boot teaches a system and method for making a reservation for charging an electric vehicle.  Boot doesn’t explicitly teach allocating chargers to one or more of a plurality of time slots, although the claimed limitation is present behind the scenes in the teachings of Boot.  Mastrandrea also teaches a system to facilitate the reservation of an electric vehicle charging station, but provides slightly more explicit teachings of the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Mastrandrea since “there is a need to improve routing and scheduling of charging of the individual EVs through the EV charging stations.” (Mastrandrea [0004])
Claim 5: Boot/Mastrandrea, as shown above, teaches all the limitations of claim 4.  Boot also teaches:
wherein each of the plurality of chargers is provided in one or more gas stations and a number of the plurality of chargers is 10. (Boot [0033], “FIG. 2 also depicts charging station 210, although more than one charging station may be envisioned, for charging the one or more PEVs 102…charging stations 110 may be public or private charging stations that can be used by more than one PEV 205.”)
The sole difference between the primary reference and the claimed limitation is the explicit recitation of a gas station the number of chargers being 10.  Boot teaches a plurality of charging stations and Mastrandrea teaches a plurality of time slots. Therefore, it would have been obvious before the effective filing date of the claimed invention to make the number of charging stations used for scheduling equal to 10 since there are a finite number of identified, predictable potential solutions (i.e. number of charging stations) to the recognized need (providing charging stations to users of electric vehicles) and one of ordinary skill in the art could have pursued the potential solutions with a reasonable expectation of success. 
Claim 12:  Boot, as shown above, teaches all the limitations of claim 11. Boot doesn’t explicitly teach the following; however, Mastrandrea teaches:
wherein the charging reservation scheduling model is configured to allocate each of a plurality of chargers to one or more of a plurality of time slots indicating a plurality of time interval relations according to Allen's Time Interval Algebra. (Mastrandrea [0027], “After determining the set of one or more EV charging stations 102, the scheduling component 210 can be configured to obtain information regarding each charging station 102 in the set. As described above and herein, the information regarding the charging station 102 can indicate one or more time windows available for charging the EV 302…”)”10

Claim 13: Boot/Mastrandrea, as shown above, teaches all the limitations of claim 12.  Boot doesn’t explicitly teach the following; however, Mastrandrea teaches:
wherein the charging reservation scheduling model is further configured to allocate an idle charger to one or more of the plurality of time slots to minimize idle times of the plurality of chargers. (Mastrandrea [0028], “Based on such real-time condition information and/or the information regarding the charging stations 102, the scheduling component 210 can be configured to select one or more charging stations 102 in the set for pushing to the EV 302 and/or the smart phone 304 that initiated the request to charge the EV 302.”)
Boot teaches a system and method for making a reservation for charging an electric vehicle.  Boot doesn’t explicitly teach allocating chargers to one or more of a plurality of time slots, although the claimed limitation is present behind the scenes in the teachings of Boot.  Mastrandrea also teaches a system to facilitate the reservation of an electric vehicle charging station, but provides slightly more explicit teachings of the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Mastrandrea since “there is a need to improve routing and scheduling of charging of the individual EVs through the EV charging stations.” (Mastrandrea [0004])
Claim 14:  Boot, as shown above, teaches all the limitations of claim 11.  Boot doesn’t explicitly teach the following; however, Mastrandrea teaches: 
wherein each time slot included in the charger available time table indicates a source of a charger and information on whether charging is possible at an inputted charging time inputted. (Mastrandrea [0033], “At 404, information regarding one or more charging stations that can facilitate the request received at 402 may be obtained. The information regarding a given EV charging station can include information indicating…a location of the given charging station, an availability of the given charging station…”; See also [0035])
Boot teaches a system and method for making a reservation for charging an electric vehicle.  Boot doesn’t explicitly teach allocating chargers to one or more of a plurality of time slots, although the claimed limitation is present behind the scenes in the teachings of Boot.  Mastrandrea also teaches a system to facilitate the reservation of an electric vehicle charging station, but provides slightly more explicit teachings of the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boot with the teachings of Mastrandrea since “there is a need to improve routing and scheduling of charging of the individual EVs through the EV charging stations.” (Mastrandrea [0004])
Claim 15:  Boot/Mastrandrea, as shown above, teaches all the limitations of claim 14. Boot also teaches:
wherein each of the plurality of chargers is provided in one or more gas stations and a number of the plurality of chargers is 10. (Boot [0033], “FIG. 2 also depicts charging station 210, although more than one charging station may be envisioned, for charging the one or more PEVs 102…charging stations 110 may be public or private charging stations that can be used by more than one PEV 205.”)
The sole difference between the primary reference and the claimed limitation is the explicit recitation of a gas station the number of chargers being 10.  Boot teaches a plurality of charging stations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628       

/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                           	2/8/2022